Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  October 26, 2010                                                                        Marilyn Kelly,
                                                                                              Chief Justice

                                                                                   Michael F. Cavanagh
                                                                                     Maura D. Corrigan
  138019 & (49)(50)                                                                 Robert P. Young, Jr.
                                                                                    Stephen J. Markman
                                                                                    Diane M. Hathaway
  JULIE GARCIA,                                                                    Alton Thomas Davis,
            Plaintiff-Appellant,                                                                   Justices


  v                                                      SC: 138019
                                                         COA: 281233
                                                         Saginaw CC: 06-061949-NI
  ESTATE OF DALE ANDREW DOYLE, by
  JACK A. DOYLE, Personal Representative,
             Defendant-Appellee.
  _________________________________________/

          On order of the Court, the motions for substitution of party are GRANTED. By
  order of August 20, 2009, the application for leave to appeal the November 25, 2008
  judgment of the Court of Appeals was held in abeyance pending the decision in
  McCormick v Carrier (Docket No. 136738). The case having been decided on July 31,
  2010, 487 Mich ___ (2010), the application is again considered and, pursuant to MCR
  7.302(H)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court
  of Appeals, and we REMAND this case to the Court of Appeals for reconsideration in
  light of McCormick.

        CORRIGAN, J. (concurring).

         I concur in the order remanding for reconsideration under McCormick v Carrier,
  487 Mich ___ (2010), because the majority opinion in McCormick altered the criteria for
  determining whether an injured plaintiff meets the serious impairment threshold in MCL
  500.3135(7). But I reiterate my disagreement with the McCormick majority’s analysis
  for the reasons expressed in Justice MARKMAN’s dissent in that case, which I joined. I
  continue to conclude that the McCormick majority misinterpreted MCL 500.3135(7), thus
  encouraging litigation that is expressly prohibited by the motor vehicle no-fault insurance
  act and upsetting the Legislature’s clear intent to provide Michigan citizens with timely,
  automatic benefits for injuries sustained in auto accidents while avoiding costly,
  unnecessary litigation.
                                                                                                              2


      YOUNG, J. (concurring).

       Although I recognize that this Court’s decision in McCormick v Carrier, 487 Mich
___ (2010), now controls when a person may recover in tort for non-economic loss under
the no-fault act, I continue to adhere to the position stated in Justice MARKMAN’s
dissenting opinion in that case, which I joined.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        October 26, 2010                    _________________________________________
       d1018                                                                Clerk